United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NEW JERSEY HEALTH CARE SYSTEM,
East Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1719
Issued: March 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On June 16, 2009 appellant filed a timely appeal from a May 18, 2009 decision of the
Office of Workers’ Compensation Programs denying her claim for a recurrence of disability.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a recurrence of disability causally related to her
March 8, 2006 accepted left knee and ankle conditions.
FACTUAL HISTORY
On March 24, 2006 appellant, then a 31-year-old program support clerk, filed a traumatic
injury claim for an injury to her left knee and ankle on March 8, 2006 when she slipped and fell
while walking up stairs and struck her knee on the stairs and her ankle on the railing. Dr. Bin
Yang stated that a magnetic resonance imaging (MRI) scan of her knee revealed a vertical
peripheral tear in the body of the medial meniscus and a small vertical tear in the posterior horn
of the medial meniscus. The Office accepted appellant’s claim for sprains and strains of the left

knee and ankle. It subsequently accepted a torn medial meniscus of the left knee, left knee
chondromalacia and related surgery. Appellant underwent arthroscopic left knee surgery on
May 25, 2006. Effective August 20, 2006, the Office began paying her compensation for
temporary total disability. Appellant was medically released to modified duty as of
September 27, 2007.
Appellant filed a claim for a recurrence of disability on September 24, 2008. On the
claim form, the employing establishment noted that appellant had been out of work since
June 20, 2007 under a separate claim. Her compensation related to that claim was terminated by
the Office on May 27, 2008.
In a September 5, 2008 report, Dr. Sean L. Lager, an attending Board-certified orthopedic
surgeon, noted that appellant had left knee arthroscopic surgery in May 20061 and a
decompression and fusion of her lumbosacral spine on August 11, 2008. He provided findings
on physical examination that included no erythema or warmth over the left knee joint and normal
muscle tone. Appellant had 110 degrees of left leg flexion with pain versus 115 degrees of
flexion of the right leg. X-rays of the left knee revealed no evidence of fracture, dislocation or
tumor. There was medial compartment narrowing. An osteochondritis dissecans (OCD) lesion
was noticeable but there was no significant depression in the medial femoral condyle (MFC)
lesion. Dr. Lager noted that appellant was unable to comply with post back surgery nonweightbearing protocol due to back pain, most likely caused by her medial femoral condyle lesion. He
opined that she would benefit from partial knee replacement surgery in the future after she
completed physical therapy related to her spine surgery.
By decision dated December 5, 2008, the Office denied appellant’s claim for a recurrence
of disability on September 24, 2008, finding that the medical evidence failed to establish that her
disability was causally related to the March 8, 2006 accepted left knee and ankle conditions.
Appellant requested an oral hearing with an Office hearing representative. A telephonic
hearing was held on March 20, 2009.
By decision dated May 18, 2009, an Office hearing representative affirmed the
December 5, 2008 decision.
LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”2 An employee who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which he or she claims compensation is
1

The 2006 operative report is not of record. However, a consultation record dated May 27, 2006 indicates that
appellant underwent a left knee partial medial meniscectomy.
2

R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

2

causally related to the accepted injury. This burden of proof requires that an employee furnish
medical evidence from a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disabling condition is causally related to the employment
injury and supports that conclusion with sound reasoning.3 Where no such rationale is present,
medical evidence is of diminished probative value.4
ANALYSIS
Appellant has the burden to provide medical evidence establishing that she sustained a
recurrence of disability on September 24, 2008 causally related to her March 8, 2006 accepted
left knee and ankle conditions.
Appellant filed a claim for a recurrence of disability on September 24, 2008. The
employing establishment noted that she had been out of work since June 20, 2007 under a
separate claim and her compensation related to that claim was terminated by the Office on
May 27, 2008. In a September 5, 2008 report, Dr. Lager noted that appellant had left knee
arthroscopic surgery in May 2006 and a decompression and fusion of her lumbosacral spine on
August 11, 2008. He provided findings on physical examination that included no erythema or
warmth over the left knee joint and normal muscle tone. Appellant had 110 degrees of left leg
flexion with pain versus 115 degrees of flexion of the right leg. X-rays of the left knee revealed
no evidence of fracture, dislocation or tumor. There was no significant depression in the medial
femoral condyle lesion. Dr. Lager noted that appellant was unable to comply with post back
surgery nonweight-bearing protocol due to back pain most likely related to her medial femoral
condyle lesion. He opined that she would benefit from partial knee replacement surgery in the
future after she completed physical therapy related to her spine surgery. However, Dr. Lager did
not provide a rationalized medical opinion explaining how appellant became disabled due to her
accepted left knee and ankle conditions. He did not explain how her findings on physical
examination supported her inability to work modified duty as of September 24, 2008. X-rays
revealed no fracture, dislocation or tumor and no abnormality in the medial femoral area where
she underwent surgery in 2006 was found. Dr. Lager noted that appellant was experiencing back
problems that were the subject of a separate claim. She stopped work due to her back condition
more than one year prior to her claim for a September 24, 2008 recurrence of disability that she
attributed to her left knee condition. Additionally, appellant underwent back surgery on
August 11, 2008, shortly before she claimed a recurrence of disability due to her 2006 left knee
and ankle conditions. For these reasons, the medical evidence does not establish that appellant
sustained a recurrence of disability on September 24, 2006 causally related to her March 8, 2006
accepted left knee and ankle conditions.
On appeal, appellant contends that the Office’s decisions are contrary to fact and law. As
noted, however, the medical evidence does not establish that she sustained a recurrence of
disability in September 2008 causally related to her March 8, 2006 employment injury. The
Office properly denied her claim for a recurrence of disability.

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

See Ronald C. Hand, 49 ECAB 113 (1957); see also Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

3

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she had
a recurrence of disability on September 24, 2008 causally related to her March 8, 2006 left knee
and ankle conditions.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 18, 2009 and December 5, 2008 are affirmed.
Issued: March 1, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

